 Case 2:13-cv-05861-JLS-AJW Document 116 Filed 06/11/20 Page 1 of 5 Page ID #:1350




 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                WESTERN DIVISION
11   UNITED STATES OF AMERICA; the            No. CV 13-5861 JLS (AJWx)
     STATES of CALIFORNIA, DELAWARE,
12   FLORIDA, GEORGIA, HAWAII,                ORDER DISMISSING CLAIMS
     ILLINOIS, INDIANA, LOUISIANA,            AGAINST INSYS THERAPEUTICS,
13   MICHIGAN, MINNESOTA, MONTANA,            INC. AND LIFTING STAY
     NEVADA, NEW HAMPSHIRE, NEW
14   JERSEY, NEW MEXICO, NEW YORK,
     NORTH CAROLINA, OKLAHOMA,
15   RHODE ISLAND, TENNESSEE, TEXAS,
16   and WASHINGTON; COMONWEALTHS
     of MASSACHUSETTS and VIRGINIA,
17   and the DISTRICT OF COLUMBIA ex rel.
     MARIA GUZMAN,
18
               Plaintiffs,
19
                      v.
20
     INSYS THERAPEUTICS, INC.;
21   MICHAEL BABICH, an individual; ALEC
     BURLAKOFF, an individual; and DOES 1
22   through 15,
23             Defendants.
24
25
26
27
28
 Case 2:13-cv-05861-JLS-AJW Document 116 Filed 06/11/20 Page 2 of 5 Page ID #:1351




 1   UNITED STATES OF AMERICA ex rel.          No. CV 14-3488 JLS (AJWx)
     JOHN DOE and ABC, LLC,
 2
               Plaintiffs,
 3
                      v.
 4
     INSYS THERAPEUTICS, INC.; ALEC
 5   BURLAKOFF; and MICHAEL L.
     BABICH,
 6
               Defendants.
 7
 8
     UNITED STATES OF AMERICA ex rel.          No. CV 14-9179 JLS (AJWx)
 9   TORGNY ANDERSSON,
10             Plaintiffs,
11                    v.
12   INSYS THERAPEUTICS, INC.,
13             Defendant.
14
15
     UNITED STATES OF AMERICA ex rel.          No. CV 16-2956 JLS (AJWx)
16   ALLISON ERICKSON and SARA
     LUEKEN,
17
               Plaintiffs,
18
                      v.
19
     INSYS THERAPEUTICS, INC.,
20
               Defendant.
21
22
     UNITED STATES OF AMERICA ex rel.          No. CV 16-7937 JLS (AJWx)
23   JANE DOE and the States of
     CALIFORNIA, COLORADO,
24   CONNECTICUT, DELAWARE,
     FLORIDA, GEORGIA, HAWAII,
25   ILLINOIS, INDIANA, IOWA,
     LOUSIANA, MARYLAND,
26   MASSACHUSETTS, MICHIGAN,
     MINNESOTA, MONTANA, NEVADA,
27   NEW JERSEY, NEW MEXICO, NEW
     YORK, NORTH CAROLINA,
28   OKLAHOMA, RHODE ISLAND,
     TENNESSEE TEXAS VERMONT
                                           2
 Case 2:13-cv-05861-JLS-AJW Document 116 Filed 06/11/20 Page 3 of 5 Page ID #:1352




 1   VIRGINIA, WASHINGTON, the CITY
     OF CHICAGO, and the DISTRICT OF
 2   COLUMBIA,
 3             Plaintiffs,
 4                    v.
 5   INSYS THERAPEUTICS, INC. and
     LINDEN CARE LLC,
 6
               Defendants.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           3
 Case 2:13-cv-05861-JLS-AJW Document 116 Filed 06/11/20 Page 4 of 5 Page ID #:1353




 1         On June 5, 2019, the United States of America and Insys Therapeutics, Inc.
 2   (“Insys”) reached a settlement as to the United States’ claims against Insys in the above-
 3   captioned actions (“Settlement Agreement”). On June 10, 2019, Insys filed for
 4   bankruptcy in the United States Bankruptcy Court for the District of Delaware, styled In
 5   re Insys Therapeutics, Inc., No. 19-11292-KG (“Bankruptcy Action”).
 6         Upon stipulation of the United States, the States of California, Colorado, Indiana,
 7   Minnesota, New York, North Carolina, and the Commonwealth of Virginia
 8   (“Intervening States”),1 and Relators Mia Guzman, Torgny Andersson, Christopher
 9   Connors, PRAPOMA, LLC, Allison Erickson, Sara Lueken, and Melina Spalter
10   (collectively, “Relators”), IT IS ORDERED as follows:
11         1.     All claims brought by or on behalf of the United States against Insys in the
12   above-captioned actions are dismissed (a) with prejudice to the United States with
13   respect to the Covered Conduct as that term is defined in the Settlement Agreement,
14   (b) without prejudice to the United States with respect to all other claims, and (c) with
15   prejudice to the Relators.
16         2.     As to any dismissed claims against Insys, this Court shall retain jurisdiction
17   only to: (a) enforce the terms of the Settlement Agreement between the United States
18   and Insys, to the extent that such claims are not within the province of the Bankruptcy
19   Action; (b) enforce the terms of any Relators’ share agreement that may be reached
20   between the Relators and the United States and/or the Intervening States regarding any
21   award to be paid by the United States under 31 U.S.C. § 3730(d)(1), or by the
22   Intervening States under analogous State provisions, from their receipt of settlement
23   proceeds, or determine an appropriate Relators’ share award if no such agreement is
24   reached; and (c) determine any future disputes concerning the Relators’ rights against the
25
26
           1
27          The Intervening States have appeared in the following two actions in which they
     are named parties: (1) United States ex rel. Guzman v. Insys Therapeutic, Inc., CV 13-
28   5861 JLS (AJWx), and (2) United States ex rel. Doe v. Insys Therapeutics, Inc., CV 16-
     7937 JLS (AJWx).
                                                  4
 Case 2:13-cv-05861-JLS-AJW Document 116 Filed 06/11/20 Page 5 of 5 Page ID #:1354




 1   United States, if any, under 31 U.S.C. § 3730(c)(5) or any of the Intervening States’ false
 2   claims statutes which have analogous “alternate remedy” provisions.
 3         2.     The Intervening States and Relators may, if otherwise appropriate, pursue
 4   their claims against Insys in the Bankruptcy Action. All claims brought by or on behalf
 5   of the Intervening States and Relators against Insys in these actions pursuant to 31
 6   U.S.C. §§ 3729-33, including claims under 31 U.S.C. § 3730(d)(1) and § 3730(h), shall
 7   remain stayed until further order of this Court. The Intervening States and Relator shall
 8   file a status report with the Court within 30 days of this Order and every 90 days
 9   thereafter regarding any claims against Insys.
10         3.     As to all defendants other than Insys, the stay of proceedings entered by this
11   Court on May 11, 2018, is hereby LIFTED. The Intervening States and the Relators
12   shall promptly serve their operative complaints and proceed to prosecute any claims that
13   have not been dismissed or stayed.
14         Dated: June 11, 2020
15
                                                  ________________________________
16                                                Hon. Josephine L. Staton
17                                                UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28
                                                 5
